DETAILED ACTION
The following FINAL Office Action is in response to Applicant’s Response filed on 11/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action mailed 05/26/2021. Claims 1, 3-4, 7, 9-10, 12, 14-16, and 20 were amended. Claims 1-20 are currently pending and are subject to the final Office Action below. 


	Response to Arguments
35 USC § 101
Applicant’s arguments, see pages 12-20, filed 11/22/2021, with respect to the 35 U.S.C. 101 rejections of Claims 1-20 have been fully considered but they are not persuasive.
Applicant argues on pages 12-16 “the above referenced elements of claim 1 is not a judicial exception. As such the claim is not directed to an abstract idea… Determining and outputting in real-time a cost of battery wear of a battery shared by multiple homes who utilized the shared battery is clearly a practical application of apportioning the battery wear cost across the multiple homes of the shared battery”. Examiner respectfully disagrees. 

Second, regarding Applicant’s argument “dividing the cost of shared battery usage, which includes capital expenditure and operating expenses associated with battery storage may result in better or reduced energy consumption”. Examiner respectfully disagrees. There is no explanation within the specification and Applicant’s explanation of “Homes who discharge energy from the shared battery more often or high energy users may lead to more wear should therefore by apportioned a higher cost of the shared battery wear compared to a user who discharge energy less often or low energy users. Otherwise there may not be an incentive to utilize shared batteries if high energy users and low energy home pay the same price to discharge the same amount of energy from the shared battery” is not sufficient as it is unclear how dividing the cost of the shared battery usage between multiple users results in better or reduced energy consumption. It seems that the relationship between the home/user and the battery they use is more usage means the user pays more and less usage means the user pays less which is how normal energy consumption operates – essentially, paying for what you use. There is no relation to how splitting battery wear cost results in a better/reduced energy consumption as high energy consumption and low energy consumption both result in energy consumption and battery wear cost being apportioned to the respective user. Moreover, as pointed out by the Applicant, the alleged improvement (i.e. better or reduced energy consumption) is achieved by providing “an incentive” to encourage users to use the batteries more efficiently. As such, the alleged improvement here is merely 
Applicant argues on page 18, “the claim is directed to outputting and displaying in real-time a measure of resource consumption associated with a particular home’s use of a battery shared by multiple homes…The claim involves mathematical concepts and does not recite a mathematical concept, but that does not render the claim unpatentable”. Examiner respectfully disagrees as within the current office action, Examiner determined that under broadest reasonable interpretation the “determining”, “determining”, “determining”, “determining”, “determining”, “determining”, “determining”, and “determining” limitations do in fact recite mathematical concepts and thus, fall into the “mathematical concept” grouping of abstract ideas. The “receiving”, “receiving”, and “outputting” limitations were determined to be extra-solution activity as the limitation merely amounts to necessary data gathering and outputting before and after the dynamic resource consumption is determined; thus, performing the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Thus, this limitation remains insignificant extra-solution activity even upon reconsideration and does not amount to significantly more. Examiner further noting that the claim as a whole is similar to an example of concepts the Courts have identified as an abstract idea. See MPEP 2106.04(a)(2) – Electric Power Group LLC. v. Alstom “collecting information, analyzing it, and displaying certain results of the collection and analysis” is similar to Applicant’s claim where battery information is collected, analyzed using different mathematical formulas, and then outputted. See Examiner’s explanation above as to “Real-time” is merely field of use. 
Applicant argues on page 19-20 “there are limitations that cannot be practically performed in the human mind and therefore, do not recite a mental step… [the claim limitations] are not elements that can be practically performed in the human mind. The complexity of the process is further pushed beyond practical mental processes”. Examiner respectfully disagrees as Examiner noted within the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent Claims 1, 10, 15, and 16 recite the limitations of:
determining a battery wear cost arising from a battery providing power across an electrical network to two or more homes, the electrical network providing electrical power from the battery and electrical power from an electrical grid to the two or more homes, the battery wear cost being based on a battery cost over a rated life cycle of the battery
determining an equivalent battery capacity for the particular home based on a peak energy requirement of particular home across the depth of discharge of the battery
determining a home depth of discharge for the particular home based on the real-time energy information for energy consumed by the particular home over the period of time and the equivalent battery capacity for the particular home
determining an effective energy consumption for the particular home in real-time based on the real-time energy consumed by the particular home over the period of time and a discharge cost factor
determining an effective wear cost for the particular home based on home wear cost for the particular home and a discharge rate cost factor
determining an energy consumption proportionality factor for the particular home in real time, the determining of energy consumption proportionality factor for the particular home being based on the effective energy consumption for the particular home in real-time and across an effective energy consumption for each of the two or more homes in real-time
determining a home cost proportionality factor for the particular home in real-time based on the effective wear cost for the particular home in real-time and across an effective wear cost for the two or more homes in real-time
determining a dynamic resource consumption for energy used by the battery for the particular home based on an energy charge for a current discharge cycle in real-time, a discharge cost for the current discharge cycle in real-time, the battery wear cost and the energy consumption proportionality factor for the particular home in real-time, and the home cost proportionality factor for the particular home in real-time
The first limitation of the claim recites “determining a battery wear cost arising from a battery providing power across an electrical network to two or more homes, the electrical network providing electrical power from the battery and electrical power from an electrical grid to the two or more homes, the battery wear cost being based on a battery cost over a rated life cycle of the battery” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (division) in order 
The second limitation of the claim recites “for each of the two or more homes: determining an equivalent battery capacity for the particular home based on a peak energy requirement of particular home across the depth of discharge of the battery” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (division) in order to obtain the equivalent battery capacity i.e. peak energy requirement of particular home divided by a depth of discharge of the battery equals equivalent battery capacity. The second limitation of “determining” therefore recites a mathematical calculation. 
The third limitation of the claim recites “determining a home depth of discharge for the particular home based on the real-time energy information for energy consumed by the particular home over the period of time and the equivalent battery capacity for the particular home” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (for example, division as supported by Applicant’s specification) in order to obtain the home depth of discharge i.e. real-time energy consumed by the particular home over a period of time divided by the equivalent battery capacity for the particular home. The third limitation of “determining” therefore recites a mathematical calculation. 
The fourth limitation of the claim recites “determining an effective energy consumption for the particular home in real-time based on the real-time energy consumed by the particular home over the period of time and a discharge cost factor” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (for example, multiplication as supported by Applicant’s specification) in order to obtain the effective energy consumption i.e. real-time energy consumed by the 
The fifth limitation of the claim recites “determining an effective wear cost for the particular home based on home wear cost for the particular home and a discharge rate cost factor” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (for example, multiplication as supported by Applicant’s specification) in order to obtain the effective wear cost i.e. home wear cost for the particular home multiplied by the discharge rate cost factor. The fifth limitation of “determining” therefore recites a mathematical calculation. 
The sixth limitation of the claim recites “determining an energy consumption proportionality factor for the particular home in real time, the determining of energy consumption proportionality factor for the particular home being based on the effective energy consumption for the particular home in real-time and across an effective energy consumption for each of the two or more homes in real-time” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (for example, division and addition as supported by Applicant’s specification) in order to obtain the energy consumption proportionality factor i.e. effective energy consumption for the particular home divided by the sum of an effective energy consumption for each of the two or more homes. The sixth limitation of “determining” therefore recites a mathematical calculation. 
The seventh limitation of the claim recites “determining a home cost proportionality factor for the particular home in real-time based on the effective wear cost for the particular home in real-time and across an effective wear cost for the two or more homes in real-time” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (for example, division and addition as supported by Applicant’s specification) in order to obtain the home cost proportionality factor i.e. effective wear cost for the particular home divided by the sum of an effective wear cost for 
The eighth limitation of the claim recites “determining a dynamic resource consumption for energy used by the battery for the particular home based on an energy charge for a current discharge cycle in real-time, a discharge cost for the current discharge cycle in real-time, the battery wear cost and the energy consumption proportionality factor for the particular home in real-time, and the home cost proportionality factor for the particular home in real-time” which has a broadest reasonable interpretation that requires performing an arithmetic calculation (for example, multiplication and addition as supported by Applicant’s specification) in order to obtain the dynamic resource consumption for energy used by the battery for the particular home i.e. first, energy charge for the current discharge cycle in real-time equals battery wear cost multiplied by energy consumption proportionality factor for the particular home in real-time; second, discharge cost for the current discharge cycle equals battery wear cost multiplied by the home cost proportionality factor for the particular home in real-time; third, the dynamic resource consumption for energy used by the battery for the particular home equals energy charge for the current discharge cycle in real-time plus discharge cost for the current discharge cycle in real-time. The eighth limitation of “determining” therefore recites a mathematical calculation. 
The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. See 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, the eight cited limitations of “determining”, “determining”, “determining”, “determining”, “determining”, “determining”, “determining”, and “determining” fall into the “mathematical concept” grouping of abstract ideas. 
In addition, under broadest reasonable interpretation, the determining limitations above include using simple arithmetic calculation (addition, multiplication, and division) to determine battery wear cost, equivalent battery capacity, home depth of discharge, effective energy consumption, 
The above-cited limitations of “determining”, “determining”, “determining”, “determining”, “determining”, “determining”, “determining”, and “determining” are related to determining the battery wear cost for a battery shared by two or more homes, determining a particular home’s equivalent battery capacity, home depth of discharge, effective energy consumption, effective wear cost, energy consumption proportionality factor, home cost proportionality factor, and dynamic resource consumption for energy used by the battery for the particular home. Such determinations are related to managing a business relationship and commercial interaction as the claim seeks to determine the cost of battery usage and proportion of usage by a particular home (among two or more homes) which is a certain method of organizing human activity. Accordingly, the claims recite an abstract idea.
Accordingly, the “determining”, “determining”, “determining”, “determining”, “determining”, “determining”, “determining”, and “determining” limitations recite a judicial exception (an abstract idea that falls within the mathematical concept, organizing human activity, and mental process groupings in the 2019 PEG) and the analysis must therefore proceed to Step 2A Prong 2. 
 “Receiving a depth of discharge of the battery” and “For each of the two or more homes: receiving, from a smart meter of that particular home real-time energy information for energy consumed by the particular home of the two or more homes over a period of time” is pre solution activity as it merely amounts to necessary data gathering before the dynamic resource consumption is Outputting, in real-time, the dynamic resource consumption for energy used by the battery for each of the two or more homes, thereby apportioning the battery wear cost across the two or more homes sharing the battery, the outputting comprises causing a display of the dynamic resource consumption on each meter display” is post solution activity as it merely amounts to necessary data outputting after the dynamic resource consumption is determined. Thus, Examiner finds the “receiving”, “receiving”, and “outputting” limitations to be insignificant extra-solution activity which does not integrate the judicial exception into a practical application. 
The mere nominal recitation of a generic computing device/computer program product/system does not take the claim out of the mathematical concepts, organizing human activity, or mental processes grouping. Thus, the claims recites an abstract idea. 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites one or more smart meters. Claim 16 recites the additional elements of at least one computing device and one or more smart meters. Claim 10 recites a computer readable storage medium, one or more smart meters, and a device. Claim 15 recites a memory, one or more smart meters, and a processor. Each additional element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. “Receiving”, “receiving” and “Outputting” is merely insignificant extra-solution activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application, whether individually or viewed in an ordered combination, because it does not impose meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  one or more smart meter, computing device/computer readable medium and a device/memory and processor to perform the “determining”, “determining”, 
Regarding the additional element of the electrical network to two or more homes, the electrical network providing electrical power from the battery and electrical power from an electrical grid to the two or more homes, within the application specification paragraph 18 states “As also depicted in FIG. 2, the dynamic management component 204 receives input in the form of real-time usage data from a battery 212 that is shared by multiple users (such as user 214, user 216 and user 218) via an electrical network”. This manner of disclosing the electrical network indicates that the electrical network it is sufficiently well-known within the art of energy/utility pricing that the specification does not need to describe the particulars of an electrical network; thus, the electrical network discussed at this level of breadth is a generic network. See USPTO Memorandum regarding Berkheimer v. HP on April 29, 2018.  Additionally, the electrical network limits the abstract idea to a particular field of use, specifically for use with batteries and electrical grids as the electrical network provides electrical power from the battery and grid to the two or more homes. See MPEP 2106.05(h).
Regarding the additional element of one or more smart meters and displaying on a smart meter, within the application specification ¶ 12 the applicant states, “Data derived from smart meters that measure each user's/customer's energy usage and/or consumption”. This manner of disclosing the smart meter indicates that it is sufficiently well-known within the art of energy/utility pricing that the specification does not need to describe the particulars of a smart meter; thus, the smart meter discussed at this level of breadth is a generic computer. See USPTO Memorandum regarding Berkheimer v. HP on April 29, 2018.  Additionally, the smart meter limits the abstract idea to a particular field of use, specifically for use with batteries as the smart meter measures the battery usage data and for displaying the results of the calculations. See MPEP 2106.05(h). 
Receiving a depth of discharge of the battery”, “For each of the two or more homes: receiving, from a smart meter of that particular home real-time energy information for energy consumed by the particular home of the two or more homes over a period of time” and “Outputting, in real-time, the dynamic resource consumption for energy used by the battery for each of the two or more homes, thereby apportioning the battery wear cost across the two or more homes sharing the battery, the outputting comprises causing a display of the dynamic resource consumption on each meter display”, the limitations merely amount to necessary data gathering and outputting before/after the dynamic resource consumption is determined; thus, performing the well-understood, routine, and conventional function of receiving or transmitting data over a network. See MPEP 2106.05(d)(II). Thus, this limitation remains insignificant extra-solution activity even upon reconsideration and does not amount to significantly more. Examiner noting that “the outputting comprises causing a display of the dynamic resource consumption on each meter display” is also merely indicating a field of use or technological environment in which to apply the judicial exception which does not amount to significantly more than the exception itself and cannot integrate the judicial exception into a practical application. 
None of the steps/functions of Claims 1, 10, 15, and 16 when evaluated individually or as an ordered combination amount to significantly more than the abstract idea. The smart meter, computing device, computer program product comprising a computer readable storage medium, and the memory and the at least one processor are merely used to perform the limitations directed to mathematical concepts, organizing human activity, and mental processes, thus, the analysis does not change when considered as an ordered combination. The additional elements of Claims 1, 10, 15, and 16 amount to no more than mere instructions to implement the abstract idea on a computer as the additional elements are merely used as tools to perform the existing process of calculations and determining a dynamic resource consumption. The limitations of “Receiving”, “receiving” and “Outputting” are these additional elements represent mere instructions to apply an exception using a generic computer component and insignificant extra solution activity which cannot provide an inventive concept. Thus, the additional elements do not meaningfully limit the claim. See MPEP 2106.05(f). Accordingly, claims 1, 10, 15, and 16 are ineligible. 
Dependent claim 3, 5, and 17-20 limits the abstract idea to a particular field of use, specifically for use with batteries; thus, the claim does not recite significantly more than the abstract idea. See MPEP 2106.05(h). Furthermore, the specific recitation of “recording real time energy consumption” and “recording real time energy supply” amounts to mere pre-solution activity as the limitation performs the method of necessary data gathering before the calculations can be performed. Such extra-solution activity is also well-understood, routine and conventional as recording real time energy consumption and real time energy supply amounts to receiving data over a network and performing repetitive calculations. See MPEP 2106.05(d)(II). 
Dependent claims 4 and 6 add an additional element of one or more smart meters. Within the application specification ¶ 12 the applicant states, “Data derived from smart meters that measure each user's/customer's energy usage and/or consumption”. This manner of disclosing the smart meter indicates that it is sufficiently well-known within the art of energy/utility pricing that the specification does not need to describe the particulars of a smart meter. Furthermore, Parsonnet (US 20140214231, cited in IDS filed 01/12/2016) describes smart meter in ¶ 0082 as “conventionally available device[s]”. This description further shows that a smart meter is widely prevalent or in common use. See USPTO Memorandum regarding Berkheimer v. HP on April 29, 2018.  
Dependent claims 7-9 and 12-14 are extra solution activity as they amount to post solution activities of outputting the determined resource consumption which may be a price for each home. The limitations performs the method of necessary data outputting after the calculations are performed. 
Dependent claims 8 and 13 add an additional element of a meter display. Within the application specification ¶ 54 the applicant states, “Displaying the determined dynamic price on a meter display”. This manner of disclosing the meter display indicates that it is sufficiently well-known within the art of energy/utility pricing that the specification does not need to describe the particulars of a meter display. See USPTO Memorandum regarding Berkheimer v. HP on April 29, 2018.  
Thus, taken alone, the additional elements of claims 3-9, 12-14, and 17-20 do not amount to significantly more than the abstract idea. The addition of the field of use of batteries, extra-solution activity of recording energy consumption and energy supply data, extra-solution activity of displaying the result of the calculations or a price, a smart meter and a meter display to the existing combination of the computing device, computer program product comprising a computer readable storage medium, and the memory and the at least one processor does not change the analysis because the consideration of the additional elements as an ordered combination adds nothing that is not already present when looking at the elements individually. The smart meter of claims 4 and 6 merely further narrows down the means in which battery usage information is collected and the meter display of claims 8 and 13 narrows down where the results of analysis are displayed. Claims 3, 5, and 17-20 merely limit the claims to the field of use of batteries and claims 7-9 and 12-14 are insignificant extra solution activity which is well-understood, routine and conventional. The ordered combination of elements from independent claims 1, 10, 15, and 16 and dependent claims 3-9, 12-14, and 17-20 are merely used as tools to perform the existing process of performing calculations to determine a dynamic resource consumption (i.e. a price), thus, the additional elements do not meaningfully limit the claim. See MPEP 2106.05(f). 

Nothing in dependent claims 2-9, 11-14, and 17-20 adds additional elements that are sufficient to amount to significantly more than the judicial exception. 

						Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495.  The examiner can normally be reached on Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        


/GEORGE CHEN/Primary Examiner, Art Unit 3628